 Case 8:19-cv-01298-JLS-KES Document 164 Filed 12/10/20 Page 1 of 5 Page ID #:5714




 1 Paul R. Kiesel, State Bar No. 119854
     kiesel@kiesel.law
 2 Jeffrey A. Koncius, State Bar No. 189803
     koncius@kiesel.law
 3 Cherisse H. Cleofe, State Bar No. 290152
     cleofe@kiesel.law
 4 KIESEL    LAW LLP
   8648 Wilshire Boulevard
 5 Beverly Hills, CA 90211-2910
   Tel: 310-854-4444
 6 Fax: 310-854-0812
 7 Attorneys for Plaintiffs and the Proposed Classes
 8 (Additional Attorneys Listed on Signature Page)
 9
                        UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11
   TERRY SONNEVELDT, et al., on                Case No. 8:19-cv-01298-JLS-KES
12 Behalf of Themselves and All Others
   Similarly Situated,                         Discovery Document: Referred to
13                                             Magistrate Judge Karen E. Scott
                           Plaintiffs,
14                                             CLASS ACTION
         vs.
15
   MAZDA MOTOR OF AMERICA,
                                               REQUEST FOR IMMEDIATE
16 INC. d/b/a MAZDA NORTH                      CONFERENCE
   AMERICAN OPERATIONS, et al.,
17
                           Defendants.
18
19
20
21
22
23
24
25
26
27
28

                            REQUEST FOR IMMEDIATE CONFERENCE
 Case 8:19-cv-01298-JLS-KES Document 164 Filed 12/10/20 Page 2 of 5 Page ID #:5715




 1        TO THE COURT, ALL PARTIES AND TO THEIR ATTORNEYS OF
 2 RECORD:
 3        Plaintiffs seek the immediate assistance of this Court regarding the pace of
 4 discovery and the ability of Plaintiffs to meet deadlines previously set by the
 5 Court. As it currently stands, Plaintiffs are to file their Motion for Class
 6 Certification by June 4, 2021, and to achieve that goal Defendants have committed
 7 to producing documents by January 31, 2021. However, as this Court is well
 8 aware, for production to occur the parties need to agree on custodians, search
 9 terms, and an initial run and review, none of which has happened through no fault
10 of Plaintiffs. Despite this Court’s welcome intervention along the way, Defendants
11 have yet to do anything substantively on those fronts as explained in more detail
12 below. For this reason, Plaintiffs request an immediate conference to set firm
13 deadlines for those action items to occur.
14        On August 27, 2020, the parties filed their Joint Stipulation to Extend
15 Deadline for Filing of Class Certification Motion and Briefing on that Motion,
16 Only [ECF No. 151] (“Joint Stipulation”). Given that Defendant Mazda Motor
17 Corporation (“MC”) had not yet responded to Plaintiffs’ discovery requests and
18 Defendant Mazda Motor of America, Inc. d/b/a Mazda North American Operations
19 (“MNAO”) had only just begun producing documents responsive to Plaintiffs’
20 discovery requests, the parties stipulated to the continuance of class certification
21 motion deadline from December 21, 2020, to June 4, 2021. In addition, MC
22 reaffirmed its commitment pursuant to the parties’ July 25, 2019 Service
23 Agreement to contemporaneously produce documents with the service of its
24 written responses to Plaintiffs’ document requests. Id. at ¶11. MC also
25 acknowledged that “Plaintiffs will be unable to conduct informed and meaningful
26 depositions of MC prior to their receipt and review of MC’s document
27 production,” and further agreed to complete its document production, including the
28 production of electronically stored information (“ESI”), by January 31, 2021. Id. at
                                                1
                            REQUEST FOR IMMEDIATE CONFERENCE
 Case 8:19-cv-01298-JLS-KES Document 164 Filed 12/10/20 Page 3 of 5 Page ID #:5716




 1 ¶¶12-13. The Joint Stipulation was approved and entered by the Court on
 2 September 8, 2020. ECF No. 152.
 3         Despite the Joint Stipulation, and commitment to contemporaneously
 4 produce documents with the service of its written responses to Plaintiffs’ document
 5 requests, MC has not produced a single document in response to Plaintiffs’ merits
 6 discovery requests – even though it served its written responses on November 10,
 7 2020 – and has wholly failed to comply with its obligations under the parties’
 8 stipulated protocol regarding the discovery of ESI [ECF No. 162] (“ESI Protocol”)
 9 to identify custodians, search terms, and sources. In addition, MNAO has only
10 produced 287 documents to date – two additional documents since the Joint
11 Stipulation was filed – and has failed to provide Plaintiffs with the necessary
12 information regarding its custodial and noncustodial sources, as well as the hit
13 reports for the search terms to be run across those sources in order to identify ESI
14 responsive to Plaintiffs’ discovery requests.
15         On December 3, 2020, Plaintiffs sent Defendants a detailed correspondence
16 addressing their concern with the current status of Defendants’ document
17 production – particularly given MC’s January 31, 2020 deadline to complete its
18 document production and the 90-day return date afforded by the Service
19 Agreement – as well as a number of outstanding discovery issues that are
20 preventing Plaintiffs from moving forward with their case. To date, Defendants
21 have wholly failed to respond to that correspondence or otherwise address the
22 various discovery issues identified therein.
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                             2
                            REQUEST FOR IMMEDIATE CONFERENCE
 Case 8:19-cv-01298-JLS-KES Document 164 Filed 12/10/20 Page 4 of 5 Page ID #:5717




1        Accordingly, Plaintiffs respectfully request that the Court schedule a status
2 conference to enforce compliance with the ESI Protocol, the requirement under
3 Federal Rule of Civil Procedure 34(b)(2)(B) that document production must be
4 completed no later than the time specified in the request or another reasonable time
5 specified in the response, and the agreements of the Parties.
6 DATED: December 10, 2020           Respectfully submitted,
7
                                     KIESEL LAW LLP
8
9                                        /s/ Jeffrey A. Koncius
10                                   Paul R. Kiesel
                                     Jeffrey A Koncius
11                                   Cherisse H. Cleofe
12
                                     Joseph H. Meltzer
13                                   Melissa L. Troutner
                                     Tyler S. Graden
14
                                     Natalie Lesser
15                                   KESSLER TOPAZ
                                      MELTZER & CHECK, LLP
16
                                     280 King of Prussia Road
17                                   Radnor, PA 19087
18                                   Tel.:     (610) 667-7706
                                     Fax:      (610) 667-7056
19                                   jmeltzer@ktmc.com
20                                   mtroutner@ktmc.com
                                     tgraden@ktmc.com
21                                   nlesser@ktmc.com
22
                                     Jason H. Alperstein
23                                   Christopher C. Gold
24                                   ROBBINS GELLER
                                       RUDMAN & DOWD LLP
25                                   120 East Palmetto Park Road, Suite 500
26                                   Boca Raton, FL 33432
                                     Tel.:      (561) 750-3000
27                                   Fax:       (561) 750-3364
28                                   jalperstein@rgrdlaw.com

                                            3
                           REQUEST FOR IMMEDIATE CONFERENCE
 Case 8:19-cv-01298-JLS-KES Document 164 Filed 12/10/20 Page 5 of 5 Page ID #:5718




1                                 cgold@rgrdlaw.com
2
                                  E. Powell Miller
3                                 Sharon S. Almonrode
                                  THE MILLER LAW FIRM, P.C.
4
                                  Miller Building
5                                 950 West University Drive, Suite 300
                                  Rochester, MI 48307
6
                                  Tel.: (248) 841-2200
7                                 Fax: (248) 652-2852
                                  epm@miller.law
8
                                  ssa@miller.law
9
10                                John C. Goodson
                                  Matt Keil
11                                KEIL & GOODSON P.A.
12                                406 Walnut Street
                                  Texarkana, Arkansas 71854
13                                Tel: (870) 772-4113
14                                Fax: (870) 773-2967
                                  jgoodson@kglawfirm.com
15                                mkeil@kglawfirm.com
16
                                  Robert H. Edwards
17                                THE EDWARDS FIRM, P.L.L.C.
18                                711 West Third Street
                                  Little Rock, AR 72201
19                                Tel.: (501) 372-1329
20
                                Attorneys for Plaintiffs and the Proposed Classes
21
22
23
24
25
26
27
28
                                        4
                         REQUEST FOR IMMEDIATE CONFERENCE
